Case 5:21-cv-00013-MMH-PRL Document 5 Filed 02/03/21 Page 1 of 3 PageID 14




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION


  OSVALDO ALFONSO,

              Plaintiff,
                                            Case No. 5:21-cv-13-MMH-PRL
  vs.

  CITY OF SUNRISE FLORIDA
  RESOURCE CENTER, LLC and
  MARGARET ADCOCK,

              Defendants.
                                      /


                                    ORDER

        THIS CAUSE is before the Court sua sponte. On January 11, 2021,

  Plaintiff initiated this action by filing a form document titled “Criminal

  Complaint” (Doc. 1; Complaint). The Court struck the Complaint on January

  19, 2021, due to a number of procedural defects. See Order (Doc. 2). Among

  other things, the Court explained that Plaintiff, as a private citizen, is not

  permitted to initiate a criminal case in federal court. See id. at 1. The Court

  directed Plaintiff to file an amended complaint correcting the deficiencies

  identified in the Order and instructed that with the filing, Plaintiff must pay

  the filing fee or move to proceed in forma pauperis.     Id. at 2.   The Court
Case 5:21-cv-00013-MMH-PRL Document 5 Filed 02/03/21 Page 2 of 3 PageID 15




  cautioned Plaintiff that “[f]ailure to do so will result in the dismissal of this

  matter without further notice.” Id.

        On January 29, 2021, Plaintiff filed an amended version of his “Criminal

  Complaint” (Doc. 4; Amended Complaint). Contrary to the Court’s directives,

  Plaintiff failed to pay the filing fee or move to proceed in forma pauperis. In

  addition, despite the Court’s prior admonitions, Plaintiff again utilizes the form

  of a criminal complaint such that it appears he is still attempting to initiate a

  criminal prosecution.       See generally Amended Complaint.             As previously

  explained, “private parties cannot bring criminal actions – only civil.”             See

  Order (Doc. 2) at 1 (citing Williams v. Univ. of Ala. Hosp. at Birmingham, 353

  F. App’x 397, 398 (11th Cir. 2009) (“The government, not private citizens,

  prosecutes crimes.”) and Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)); see

  also In re Osterhout, MC420-010, 2020 WL 7517016, at *1 (S.D. Ga. Nov. 25,

  2020) (“Private citizens are simply not permitted to initiate criminal actions in

  federal court.” (collecting cases)) adopted by 2020 WL 7490405, at *1 (S.D. Ga.

  Dec. 18, 2020). Because it appears Plaintiff is impermissibly attempting to

  initiate a criminal prosecution, and because he failed to comply with the Court’s

  January 19, 2021 Order, this matter is due to be dismissed without prejudice.1

  In light of the foregoing, it is



  1 The Court notes that the Amended Complaint does contain references to the ADEA and
  “Article 14 of the U.S. Constitution.” See Amended Complaint at 1. While violations of the




                                             -2-
Case 5:21-cv-00013-MMH-PRL Document 5 Filed 02/03/21 Page 3 of 3 PageID 16




         ORDERED:

         1. Plaintiff’s Criminal Complaint (Doc. 4) is DISMISSED without

            prejudice.

         2. The Clerk of the Court is directed to terminate any deadlines or

            pending motions as moot and close the file.

         DONE AND ORDERED in Chambers this 3rd day of February, 2021.




  lc11
  Copies to:

  Pro Se Party




  ADEA and the 14th Amendment can give rise to a civil action, the allegations in the Amended
  Complaint are simply too conclusory and vague for the Court to discern whether Plaintiff can,
  or is even attempting to, state a cause of action under those provisions. Regardless, to
  commence a civil action in federal court, Plaintiff must file a proper civil complaint in
  accordance with Rules 3, 8, and 10 of the Federal Rules of Civil Procedure.




                                              -3-
